
	
		II
		110th CONGRESS
		2d Session
		S. 2848
		IN THE SENATE OF THE UNITED STATES
		
			April 10, 2008
			Mr. Brown introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To provide for health care benefits for certain nuclear
		  facility workers.
	
	
		1.Health care benefits for
			 certain nuclear facility workers
			(a)DefinitionsIn this section:
				(1)Accelerated
			 closureThe term
			 accelerated closure means closure of a site on an accelerated
			 schedule, as compared with the schedule of the Department for closure of the
			 site specified in plans of the Department that were in effect on January 1,
			 2000.
				(2)DepartmentThe
			 term Department means the Department of Energy.
				(3)SecretaryThe
			 term Secretary means the Secretary of Energy.
				(b)ProgramThe
			 Secretary, after consultation with collective bargaining representatives of
			 eligible workers described in subsection (c), shall establish a program to
			 provide health care benefits for the eligible workers.
			(c)Eligible
			 workersAn individual shall be eligible for benefits under the
			 program established under subsection (b) only if the individual—
				(1)has been employed by a prime contractor of
			 the Department (including a subcontractor of the contractor) to perform duties,
			 under a contract between the prime contractor and the Department for
			 environmental remediation, waste management, decontamination and
			 decommissioning, maintenance, security, and administrative activities, at the
			 Fernald Closure Project (Harrison, Ohio), the Mound Closure Project
			 (Miamisburg, Ohio), or the Rocky Flats Environmental Technology Site (Golden,
			 Colorado); and
				(2)would have qualified for health care
			 benefits available for retirees under the health and welfare benefit plans
			 sponsored by a prime contractor or subcontractor described in paragraph (1) if
			 the employment of the individual had not been terminated as a result of the
			 accelerated closure of the site at which the individual was employed.
				(d)Level of
			 benefitsTo the extent
			 provided in advance in appropriations Acts or otherwise available, medical
			 benefits shall be provided under the program established under subsection (b)
			 at the same level as benefits are provided under the health and welfare benefit
			 plans sponsored by the prime contractors described in subsection (c)(1) to
			 employees who retired on January 1, 2005.
			(e)ImplementationNot
			 later than 30 days after the date of enactment of this Act, the Secretary shall
			 take all necessary actions to implement the program under this section through
			 the contractors, subcontractors, or the benefit plan administrators of the
			 Department at the sites described in subsection (c)(1).
			(f)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Secretary such sums as are necessary to carry out this section.
			
